internal_revenue_service number release date index number ------------------------------------------ ----------------------------------------------- ----------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-105475-12 date august re ----------------------------------------------------- legend decedent ---------------------------- spouse --------------------- son ---------------------------- son ------------------------ date ------------------- date ------------------------ date ---------------------- date --------------------------- date --------------------------- year ------- article fifth trust --------------------------------------------------------------------------------------------- --------------------------------------------------- article sixth trust --------------------------------------------------------------------------------------------- ---------------------------------------------------- new trust ------------------------------------------------------------ dear ------------------- this responds to your letter dated date from your authorized representative requesting rulings under sec_2601 of the internal_revenue_code with respect to a proposed appointment of trust property on date decedent executed his last will and testament decedent executed a codicil to his will on date and passed away on date pursuant to article fifth of decedent’s will property passed to an irrevocable marital trust trust for decedent’s surviving_spouse spouse spouse was granted an inter-vivos general_power_of_appointment but because of an incapacity beginning in year a date prior to date and lasting to her death on date that power was never exercised under the terms of trust upon the death of spouse trust was divided into equal shares for plr-105475-12 decedent’s surviving children and surviving issue of a deceased child one share continued in trust article fifth trust for the benefit of son his spouse son’s issue and the spouses of such issue under this trust the trustees are to pay son of the income annually and the balance to the class consisting of son his spouse son’s issue and the spouses of such issue under the terms of decedent’s will son is granted a limited_power_of_appointment over the article fifth trust exercisable in favor of son’s issue and any spouse of son’s issue in such amounts and proportions either outright in trust or otherwise there is a limitation on the amount that may be appointed to the spouses if son dies without exercising the power the assets of the article fifth trust are to be distributed outright to his living issue per stirpes the remainder of decedent’s estate passed to his children in trust pursuant to article sixth of decedent’s will property passed in trust article sixth trust to son the article sixth trust income provisions are similar to the income provisions in the article fifth trust son also has a limited_power_of_appointment over the article sixth trust exercisable under the same terms as the power_of_appointment granted in the article fifth trust if son dies without exercising the power the assets of the article sixth trust are to be distributed outright to his living issue per stirpes son proposes to execute a last will and testament that appoints the assets held in the article fifth and sixth trusts on his death to a_trust created on date new trust the appointment will specifically limit the duration that new trust may hold the article fifth and sixth trust assets to one day prior to the perpetuity period created under decedent’s will the beneficiaries of new trust are son’s children and their descendants two similar trusts son trusts were created for the benefit of decedent’s other son son upon the death of son a portion of those assets passed to the article fifth and article sixth trusts described above it is represented that other than the assets passing by reason of son 2’s death no additions have been made to the article fifth and sixth trusts and not additions were made to the son trusts you have requested the following rulings spouse’s failure to exercise her power_of_appointment over the assets in trust did not constitute a constructive_addition nor cause a change in the gst exempt status of the assets son’s proposed exercise of his power_of_appointment over the assets in the article fifth and sixth trusts will not constitute constructive additions nor will the exercise cause a change in the gst exempt status of the assets plr-105475-12 sec_2601 imposes a tax on every generation-skipping_transfer gst the term generation-skipping_transfer is defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that except as provided in sec_26 b v b where any portion of a_trust remains in the trust after post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or the value of the entire portion of the trust subject_to the power is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if the power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26 b and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period this rule is illustrated in example of sec_26_2601-1 in example on date t established an irrevocable_trust as defined in sec_26_2601-1 under the terms of the trust instrument the trustee is required to distribute the entire income annually to t’s child c for life then to t’s grandchild gc for life gc has the power to appoint any or all of the trust assets to trust which is an irrevocable_trust as defined in sec_26_2601-1 that was established on date the terms of trust 2’s governing instrument provide that the trustee shall pay income to t’s great grandchild ggc for life upon ggc’s death the remainder is to be paid to ggc’s issue ggc was alive on date when trust was created c died on date on date gc exercised the power_of_appointment the exercise of gc’s power does not subject future transfers from trust to tax under chapter because the exercise of the power in favor of trust does not suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond the life of ggc a beneficiary under trust who was in being at plr-105475-12 the date of creation of trust plus a period of years the result would be the same if trust had been created after the effective date of chapter sec_26_2601-1 provides that if an individual was under a mental_disability to change the disposition of his or her property continuously from date until the date of his or her death the provisions of chapter do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 to the extent such trust consists of property or the proceeds of property the value of which was included in the gross_estate of the individual other than property transferred by or on behalf of the individual during the individual’s life after date we note that under the represented facts the article fifth trust created at the death of spouse was exempt from the gst tax provisions in chapter of the code by reason of the exception relating to mental incompetency in sec_26_2601-1 accordingly spouse’s failure to exercise her power_of_appointment over the assets in trust did not constitute a constructive_addition nor cause a change in the gst exempt status of the assets when the assets continued in trust for the benefit of son the testamentary powers of appointment held by son over the assets in the article fifth and sixth trusts are not general powers of appointment within the meaning of sec_2041 pursuant to son’s exercise of these powers over these trusts the entire corpus of the article fifth and sixth trusts will pass to new trust the appointment will specifically limit the duration that new trust may hold the article fifth and sixth trust assets to the perpetuity period created under decedent’s will less one day consequently son’s exercise of the powers will not postpone or suspend the vesting absolute ownership or power of alienation of any interest accordingly based on the facts submitted and representations made we conclude that the exercise by son of the powers of appointment over the article fifth and sixth trusts in favor of new trust will not result in a transfer of property that is subject_to generation-skipping_transfer_tax and the appointed property passing to new trust will retain its exempt status for gst tax purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-105475-12 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james hogan branch chief branch office of the associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes copy of this letter cc
